      Case 1:17-cr-00177-ENV Document 95 Filed 11/08/19 Page 1 of 5 PageID #: 700
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
     MCM:EEA/ANW                                     271 Cadman Plaza East
     F. #2016R01958                                  Brooklyn, New York 11201



                                                     November 8, 2019

     By ECF

     The Honorable Eric N. Vitaliano
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                  Re:    United States v. Blaise Caroleo
                         Criminal Docket No. 17-177 (S-1) (ENV)

     Dear Judge Vitaliano:

                The government respectfully submits this letter in response to the Court’s Order
 directing the parties to submit supplemental briefing regarding the government’s motion in
 limine seeking to introduce at trial an August 9, 2019, e-mail written by the defendant to his
 attorney admitting that he possessed images of minors, but which he subsequently submitted
 to the Court, thereby waiving attorney-client privilege (the “August 9 Email”). Specifically,
 the Court seeks the parties’ positions on whether Rules 502(b) or 502(d) of the Federal Rules
 of Evidence (“Rule 502(b) and 502(d)”) are applicable here. For the reasons stated below,
 Rules 502(b) and 502(d) do not apply, and the Court should find that the defendant has waived
 privilege with respect to the August 9 Email.

I.      Relevant Background

                On September 10, 2019, the defendant submitted a pro se letter to the Court,
 which attached email communications that the defendant had with his various attorneys during
 this case and was filed on the public docket on September 16, 2019. (See Docket Entry No.
 72.) In the August 9 Email, the defendant wrote: “I had 4 thousand pictures in my phone
 99.5% of them were archetecture [sic], sites, family and pets less then [sic] 1% were the victims
 . . .” and “I am guilty of having pictures of adolescent children and sexing.” (See id. at 4.)
 The defendant also stated that “this is a tiny picture of my life which has been lived raising
 good children who never broke any law and being with a good woman for over 40 years who
 never broke any laws, I truly love my pets as family members and i [sic] worked harder and
 more hours then [sic] should have been allowed by law.”
       Case 1:17-cr-00177-ENV Document 95 Filed 11/08/19 Page 2 of 5 PageID #: 701




 II.    Legal Standard

                   A. Waiver of Attorney-Client Privilege

                   “It is long-established in the Second Circuit that subsequent disclosure of
   materials by a client to a third party waives any privilege that may once have been attributable
   to the materials.” Hollis v. O’Driscoll, 13 CV 01955, 2013 WL 2896860, at *2 (S.D.N.Y. June
   11, 2013) (citing In re Horowitz, 482 F.2d 72, 81 (2d Cir. 1973); see also United States v.
   Mejia, 655 F.3d 126, 133 (2d Cir. 2011) (disclosing attorney-client communications to a third
   party on a monitored telephone line at a Bureau of Prisons facility constituted a waiver of the
   attorney-client privilege); La Suisse, Societe d’Assurances Sur La Vie v. Kraus, 62 F. Supp.
   3d 358, 363 (S.D.N.Y. 2014) (“The attorney-client privilege does not normally attach to
   privileged communications that are disclosed to persons who are neither the attorney nor the
   client.”) (citing Ratliff v. Davis Polk & Wardwell, 354 F.3d 165, 170 n.5 (2d Cir. 2003)).
   Moreover, where a client “voluntarily undertakes actions that will predictably lead to the
   disclosure of the document, then waiver will follow.” Bowne of N.Y. City, Inc. v. AmBase
   Corp., 150 F.R.D. 465, 479 (S.D.N.Y. 1993).

                   B. Rules 502(b) of the Federal Rules of Evidence

                  Under Rule 502(b), a disclosure of an attorney-client communication in a
   federal proceeding does not operate as a waiver if “(1) the disclosure is inadvertent; (2) the
   holder of the privilege or protection took reasonable steps to prevent disclosure; and (3) the
   holder promptly took reasonable steps to rectify the error . . . .” Fed. R. Evid. 502(b). The
   Court must first determine whether the disclosure occurred by mistake or unintentionally.
   Valentin v. Bank of New York Mellon Corp., 09 CV 9448, 2011 WL 1466122, at *2 (S.D.N.Y.
   Apr. 14, 2011) (noting that “[d]isclosure is unintentional even if a document is deliberately
   produced, where the producing party fails to recognize its privileged nature at the time of
   production.”). Second, the Court must determine whether reasonable, even if not “perfect,”
   steps were taken to prevent disclosure. Id. Finally, the Court must determine whether the
   holder of the privilege acted promptly to rectify the disclosure of the privileged document. See
   Jacob v. Duane Reade, Inc., 11 CV 0160, 2012 WL 651536, at *5 (S.D.N.Y. Feb. 28, 2012).

III.    Analysis

                   A. The Court Should Find That the Defendant’s Disclosure Was Not
                      Inadvertent Under Rule 502(b)

                  As an initial matter, there is no question that the defendant disclosed the August
   9 Email to a third party when he submitted it to the Court prior to its public filing. The question
   is whether the defendant waived privilege through his disclosure of the August 9 Email to the
   Court in a manner that predictably led to its disclosure to the government and the public. The
   government submits that he did. First, under Rule 502(b)(1), the defendant’s disclosure was
   not a mistake or unintentional. The defendant took affirmative steps to attach the August 9

                                                   2
 Case 1:17-cr-00177-ENV Document 95 Filed 11/08/19 Page 3 of 5 PageID #: 702



Email to the September 10, 2019 letter that he submitted to the Court. Indeed, in his letter, the
defendant states that “[t]o show that I have made my attorneys aware of these issues, I am
including emails from March 2018 through up to two weeks ago. I have many more available
upon request. I am also including evidence of prosecutorial misconduct that I alerted my
attorneys to through email . . . .” (See ECF No. 72, at 1.) Thus, the defendant clearly
recognized that he was disclosing (and wanted to disclose) attorney-client communications to
the Court, the government and others. Cf. Valentin, 2011 WL 1466122, at *2 (describing
where a party failed to recognize documents were privileged before they were marked as
exhibits at deposition). By choosing to attach the August 9 Email to his letter, the defendant
did not take any steps to prevent its disclosure under Rule 502(b)(2).

               Finally, the defendant has failed to take reasonable steps to rectify the error
under Rule 502(b)(3). The privileged communications, including the August 9 Email, have
been on the public docket for nearly two months. In fact, it was not until November 5, 2019,
after the government filed its motion in limine, seeking to admit the defendant’s admissions
that defense counsel—not the defendant-the holder of the privilege—suggested that the email
was inappropriately filed. (See ECF No. 88.) Therefore, the Court should find that the
defendant did not act promptly or diligently to rectify his error. See Jacob, 2012 WL 651536,
at *5 (concluding defendants did not act promptly to rectify disclosure of privileged email
when they failed to raise a privilege objection or demand email’s return for more than two
months); Liz Claiborne, Inc. v. Mademoiselle Knitwear, Inc., No. 96 CV 2064 (RWS), 1996
WL 668862, at *5 (S.D.N.Y. Nov. 19, 1996) (finding waiver where party waited one month to
request return of privileged documents).

              Although the defendant filed his letter pro se, his pro se status does obviate his
waiver of privilege. See Hollis, 2013 WL 2896860, at *4 (explaining that case law does not
support conclusion that it is “unfair to hold lay people accountable for their errors when
engaged in the litigation process”). In Hollis, a respondent’s pro bono counsel moved to strike
a privileged document that the respondent had filed and attached to a pleading when he was
proceeding pro se. Notably, in concluding that the respondent had waived privilege, the Court
explained:

              To the extent that Respondent now realizes that she may have
              made a mistake in choosing to submit her timeline to the Court,
              such after-the-fact regrets do not alter the analysis regarding
              whether she waived the privilege. Respondent cites no authority
              for the proposition that strategic errors committed by a party
              while proceeding pro se may be corrected nunc pro tunc after the
              party has obtained counsel to advise them on what, in retrospect,
              may have been an unwise course of action.

Id. at *3 (finding no case law to support the argument that party must “thoroughly understand
the nature of the attorney-client privilege before it can be waived”). Similarly, here, the
defendant cannot now correct what may now appear to him to have been “an unwise course of
action” and the defendant cites no authority to do so.

                                               3
 Case 1:17-cr-00177-ENV Document 95 Filed 11/08/19 Page 4 of 5 PageID #: 703




               Accordingly, the defendant waived his attorney-client privilege as to attorney-
client communications he submitted to the Court, including the August 9 Email. The
government, therefore, should be permitted to admit at trial the defendant’s written statements
and admission, including that “I had 4 thousand pictures in my phone 99.5% of them were
archetecture [sic], sites, family and pets less then [sic] 1% were the victims . . .” and “I am
guilty of having pictures of adolescent children and sexing,” pursuant to Rule 801(d)(2). In
addition, for the reasons explained in the government’s November 1, 2019, letter brief, the
Court should preclude the defendant from offering self-serving statements within the
document that constitute inadmissible hearsay. Should the defendant wish to provide
exculpatory statements to the jury he has the option to testify and be subjected to cross-
examination.

               B. The Court Should Decline to Issue an Order Pursuant to Rule 502(d)

               Under Rule 502(d), “a federal court may order that the privilege is not waived
by disclosure connected with the litigation pending before the court—in which event the
disclosure is also not a waiver in any other federal or state proceeding.” Fed. R. Evid. 502(d).
The purpose of such an order is to “limit[ ] the costs of privilege review and retention,
especially in cases involving electronic discovery. Fed. R. Evid. 502(d) Advisory Committee
Notes; see also United States v. BNP Paribas Mortg. Corp. v. Bank of America, N.A., 2013
WL 2322678, at *9 (May 21, 2013) (noting that the Statement of Congressional Intent stated
that “this subdivision . . . is designed to enable a court to enter an order . . . that will allow the
parties to conduct and respond to discovery expeditiously, without the need for exhaustive pre-
production privilege reviews, while still preserving each party’s right to assert the privilege to
preclude use in litigation of information disclosed in such discovery”). Here, the defendant
does not seek an order to conduct an expeditious privilege review; instead, he seeks to claw
back communications with his counsel that he intentionally disclosed, thereby breaking
privilege. Therefore, the government submits that in order to comply with the purpose and
spirit of Rule 502(d), the Court should decline to issue an order under Rule 502(d) to cure the
defendant’s waiver of privilege.




                                                  4
 Case 1:17-cr-00177-ENV Document 95 Filed 11/08/19 Page 5 of 5 PageID #: 704



       IV.    Conclusion

                For the foregoing reasons, the Court should grant the government’s motion in
limine for limited use of admissions made by the defendant in the August 9 Email at trial.


                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:      /s/ Alicia N. Washington
                                                 Alicia N. Washington
                                                 Erin E. Argo
                                                 Assistant U.S. Attorney
                                                 (718) 254-6009/6049


cc:    Marion Seltzer, Esq. (by ECF)




                                             5
